DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the Applicant’s amendment filed 09/12/2022.  
Claims 1-209 have been cancelled. Claims 210-219 are new and currently pending.

                             Information Disclosure Statement (IDS)
The IDS filed on 07/29/2022 have been considered. Attached is a signed copy of the IDS.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  
1/. Claims 210-219 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Lee et al. (cited US 2005/0051867) in view of Chen et al. (cited US 6,720,619) and Belyansky et al. (US 2006/0223290, cited by applicant).
Lee, Figs. 2a-2e and related text disclosed the claimed semiconductor device
including a semiconductor substrate 203 having an element formation region 204 that, in a perspective view of the semiconductor device, extends in a first direction; a channel region 218 of the element formation region; source-drain regions of the element formation region (formed in region 204 in Fig. 2d); a gate electrode 214 configured to extend, in the perspective view, along a second direction so that the gate electrode 214 crosses over the element formation region 204; the channel region 218 is between the source-drain regions and under the gate electrode 214; element isolation regions 202 buried in the semiconductor substrate 203, and between the gate electrode 214 and the semiconductor substrate 203; a gate insulating film 212, in a vertical sectional view of the semiconductor device is between the channel region 218 and the gate electrode 214, and between the gate electrode and the element isolation region 202, wherein: the element formation region 204 protrudes from a base portion of the semiconductor substrate 203 so that the element formation region 204, in a vertical sectional view of the semiconductor device, is between the element isolation regions 202; source-drain regions are formed in the element formation region 204 on both sides of the gate electrode 214 and extend below upper surfaces of the element isolation regions 202 in the subsequent ion implantation process (Fig. 2d, para [0025]); depressions 206 (Fig. 2c) into upper surfaces of the element isolation regions 202 flank the channel region 218 and extend, in the perspective view, linearly in the second direction; and an upper surface of the channel region 218, in the perspective view, is above bottom surfaces of the depressions 206.


    PNG
    media_image1.png
    686
    921
    media_image1.png
    Greyscale

[AltContent: textbox (2nd direction)][AltContent: textbox (1st direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    1171
    914
    media_image2.png
    Greyscale


Regarding to claim 211:
Lee, paragraph [0029] discloses the use of insulating material for forming the element isolation region 202.

 Regarding to claim 212:
Lee, paragraph [0028} discloses the substrate could be either silicon or silicon-germanium on insulator.

 Regarding to claim 213:
Lee, Figs. 2 shows source-drain region formed on surface of element formation 204 are at one of a position equal in height to a surface of the semiconductor substrate and a position higher than the surface of the semiconductor substrate (i.e. at the bottom of the recess).

 Regarding to claim 219:
Lee, paragraphs [0032]-[0034] and related Figs. 3a-3c, discloses the depression
206 or steps has depths Dv1-Dv3 within the claimed range of 3nm-30nm. Particularly,
Fig. 3b and paragraph [0033] discloses the same structure as in the instant invention
with a semiconductor material 238 having atop surface 236 vertically separated (Dv2)
from the bottom surface 240 of the STI 242 by about 200 angstroms.



Lee does not expressly disclose subsequent manufacturing steps of forming
source-drain regions with silicide contact within the element formation region 204, and SiN stress applying film to apply stress to the channel region as recited in claims 214-218.
Chen, in a related FinFET device, teaches further steps of forming source/drain regions including silicide in the active region on both sides of the gate electrode to complete the device structure (paragraph bridging col. 4-5).  The surface of source/drain region at top of the active region is considered the height of the semiconductor substrate.
Belyansky, in a related FET as shown in Fig. 3 and related text, teaches the use of silicon nitride thin film 16 covering the gate electrode in a manner that applies stress to the channel region.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed SiGe source/drain regions with silicide contacts on both sides of the gate electrode, and applied stress to the channel region by SiN film as suggested by Chen and Belyansky in Lee’s FET transistor in order to complete the process of forming a FET device, and improve the device performance. 

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. For the use of either Si or SiGe for forming FET, and the depression extend, in the perspective view, linearly in the second direction are clearly disclosed by Lee, and the use of silicide for reducing source/drain ohmic contact is suggested by Chen.  The newly added claims direct to the same claimed limitations as previously recited and were taught by the combination teaching of Lee in view of Chen and Belyansky as noted above.  

                                             Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 313-446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        
.